DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 11, from which claims 6 and 15 ultimately depend, respectively, each require “wherein the tip profile includes a concave region formed in a distal end surface of the corresponding tooth tip proximate the respective slot opening…”  Claims 6 and 15 each near identically require “wherein the tip profile includes a concave region in a distal end surface of the corresponding tooth tip proximate the respective slot opening…,” rendering the claims indefinite, as it is unclear if claims 6 and 15 are claiming an additional concave region, or if they are referring to the same concave region of claims 2 and 11.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krotsch (8,664,826).
	With respect to Claim 1, Krotsch teaches a rotary electric machine (Figures 2, 4 and 7, #1) comprising: a rotor (4) configured to provide rotor flux; and a stator (2) arranged concentrically with the rotor (4) and separated therefrom by a stator- rotor airgap (18), wherein the stator (2) includes a cylindrical stator core (6), stator windings (12) positioned within a plurality of stator slots (8) that open to the radial stator-rotor airgap (18) via a respective slot opening (8a), and a plurality of stator teeth (10) separated from each other by a corresponding one of the stator slots (8), wherein each stator tooth (10) of the plurality of stator teeth (10) extends radially from the cylindrical stator core (6) and has a corresponding tooth tip (defined by tip portions of pole shoes #10a, similar to Applicant’s), the tooth tip (10a) having a tip profile (22/24), wherein it is obvious that said tooth tip profile (22/24) is configured to guide the rotor flux away from predetermined areas or zones of the stator windings (12) located proximate the respective slot opening (8a) to thereby reduce windings AC-based losses in the stator windings (12).  The Examiner considers it to be obvious that the offset in the pole shoe #10a caused by recess #24 is functionally the same as Applicant’s concave tooth tip profile and will guide flux away from predetermined zones/areas of the windings in the same way as Applicant’s, causing a reduction in or limiting cogging torque (Col. 6, Lines 21-40), and further reducing AC-based losses in the stator windings, as is known in the art.
	With respect to Claim 2, Krotsch teaches wherein the tip profile (22/24) includes a concave region (Figure 7, defined by outermost of recesses 24, nearest slot opening #8a in the view of Figure 7) formed in a distal end surface (defined by end surface of pole shoe #10 beginning outside of the locus of inner recess #24) of the corresponding tooth tip (10a) proximate the respective slot opening (8a), such that a width of the radial stator-rotor airgap (18) is larger at a locus of the concave region (outer recess #24) than elsewhere along the distal end surface.  
	With respect to Claim 3, Krotsch teaches wherein the width of the radial stator-rotor airgap (18) at the locus of the concave region (outer recess #24) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the concave region is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 4, Krotsch teaches wherein the tip profile (22/24) includes a convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) in the distal end surface adjacent to the concave region (outer recess #24), such that the width of the radial stator-rotor airgap is smaller at the locus of the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) than elsewhere along the distal end surface.  
	With respect to Claim 5, Krotsch teaches wherein the width of the radial stator-rotor airgap (18) at the locus of the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) is less than the size of the stator-rotor airgap elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of the size of the stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 6, Krotsch teaches wherein the tip profile (22/24) includes a concave region (Figure 7, defined by outermost of recesses 24, nearest slot opening #8a in the view of Figure 7) in a distal end surface (defined by end surface of pole shoe #10 beginning outside of the locus of inner recess #24) of the corresponding tooth tip (10a) proximate the respective slot opening (8a) and adjacent the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7), such that a width of the radial stator-rotor airgap (18) between the stator (2) and the rotor (4) is larger at a locus of the concave region (outer recess #24) than elsewhere along the distal end surface.  
	With respect to Claim 7, Krotsch teaches wherein the width of the radial stator-rotor airgap (18) at the locus of the concave region (outer recess #24) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap (18) at the locus of the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) is less than the size of the stator-rotor airgap elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the concave region is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of the size of the stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


	With respect to Claim 8, Krotsch teaches wherein the stator (2) surrounds the rotor (4) (Col. 4, Lines 6-11).  
	With respect to Claim 20, Krotsch teaches a stator Figures 2, 4 and 7, #2) for use with a rotary electric machine (1) having a rotor (4) that produces rotor flux, the stator (2) comprising: a stator (2) arranged concentrically with the rotor (4) and separated therefrom by a stator- rotor airgap (18), a cylindrical stator core (6) defining a plurality of stator slots (8), wherein each respective one of the stator slots (8) opens to the stator-rotor airgap (18) via a respective slot opening (8a); stator windings (12) positioned within the plurality of stator slots (8); and a plurality of stator teeth (10) separated from each other by a corresponding one of the stator slots (8); wherein each stator tooth (10) of the plurality of stator teeth (10) extends radially from the cylindrical stator core (6) and has a corresponding tooth tip (defined by tip portions of pole shoes #10a, similar to Applicant’s), and the corresponding tooth tip (10a) has a tip profile (22/24) configured to guide the rotor flux away from predetermined areas or zones of the stator windings (12) located proximate the respective slot opening (8a) to thereby reduce windings (12) AC-based losses in the stator (2).  The Examiner considers it to be obvious that the offset in the pole shoe #10a caused by recess #24 is functionally the same as Applicant’s concave tooth tip profile and will guide flux away from predetermined zones/areas of the windings in the same way as Applicant’s, causing a reduction in or limiting cogging torque (Col. 6, Lines 21-40), and further reducing AC-based losses in the stator windings, as is known in the art.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krotsch (8,664,826) in view of Hao (2017/0063187).
	With respect to Claim 9, Krotsch is relied upon for the reasons and disclosures set forth above.  Krotsch further teachers wherein the electric machine is a high efficiency permanent magnet motor used as a drive mechanism (Col. 2, Lines 51-54).  Krotsch fails to teach wherein the rotor is coupled to a driven member of a motor vehicle.  Hao teaches a similar high efficiency permanent magnet motor (Figure 20, #10), wherein it is known to use the motor (10) as a drive mechanism for a motor vehicle (302), such the rotor (14) is coupled to a driven member (336/330) of a motor vehicle (302) ([0005], [0006]), [0068].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the apparatus of Krotsch, with the apparatus of Hao so as to provide simple substitution of one known high effieicieny permanenent magnet motor use for another, to provide the predictable result of the motor of Krotsch being capable for use in a powertrain to achieve a generating mode in which the electric machine converts torque of a crankshaft into stored electrical power in a battery in the same way as Hao.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 10, Krotsch teaches an electrical system (Figures 2, 4 and 7, #10, when used as a drive mechanism is considered to be part of a system – Col. 1, Lines 21-33; Col. 2, Lines 51-58) comprising: a rotor (4) having configured to generate rotor flux; and a stator (2) that is concentric with the rotor (4) and separated therefrom by a radial stator-rotor airgap (18), the stator (2) having stator windings (12), a cylindrical stator core (6), and a 12P049801plurality of stator teeth (10) each extending radially from the cylindrical stator core (6) and separated from an adjacent stator tooth (10) of the plurality of stator teeth (10) by a corresponding stator slot (8), wherein the corresponding stator slot (8) between the adjacent one of the stator teeth (10) opens to the radial stator-rotor airgap (18) via a respective slot opening (8a), and the stator windings (12) are positioned within each of the stator slots (8); wherein each respective stator tooth (10) of the plurality of stator teeth (10) has a corresponding tooth tip (defined by tip portions of pole shoes #10a, similar to Applicant’s) with a tip profile (22/24) configured to guide the rotor flux away from predetermined areas or zones of the stator windings (12) located proximate the respective slot opening (8a).  The Examiner considers it to be obvious that the offset in the pole shoe #10a caused by recess #24 is functionally the same as Applicant’s concave tooth tip profile and will guide flux away from predetermined zones/areas of the windings in the same way as Applicant’s, causing a reduction in or limiting cogging torque (Col. 6, Lines 21-40), and further reducing AC-based losses in the stator windings, as is known in the art.  Krotsch fails to teach wherein the system includes a battery; a power inverter module (PIM) connected to the battery and configured to output a polyphase voltage; a rotary electric machine connected to the battery via the PIM and wherein the stator windings (12) are driven via the polyphase voltage from the PIM.  Hao teaches a similar high efficiency permanent magnet motor (Figure 20, #10), wherein it is known to use the motor (10) within an electrical system (of Figure 20 ) including a battery (318); a power inverter module (PIM) (316) connected to the battery (318) and configured to output a polyphase voltage; a rotary electric machine (10) connected to the battery (318) via the PIM (316) and wherein the stator windings (12) are driven via the polyphase voltage from the PIM (316) ([0005], [0006]), [0068]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the apparatus of Krotsch, with the apparatus of Hao so as to provide simple substitution of one known high effieicieny permanenent magnet motor use for another, to provide the predictable result of the motor of Krotsch being capable for use in a powertrain to achieve a generating mode in which the electric machine converts torque of a crankshaft into stored electrical power in a battery in the same way as Hao.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 11, Krotsch teaches wherein the tip profile (22/24) includes a concave region (Figure 7, defined by outermost of recesses 24, nearest slot opening #8a in the view of Figure 7) in the form of a dent or chamfer in a distal end surface (defined by end surface of pole shoe #10 beginning outside of the locus of inner recess #24) of the corresponding tooth tip (10a) proximate the respective slot opening (8a), such that a width of the radial stator-rotor airgap (18) between the stator (2) and rotor (4) is larger at a locus of the dent or chamfer (outer recess #24) than elsewhere along the distal end surface.  
	With respect to Claim 12, Krotsch teaches wherein the width of the radial stator-rotor airgap (18) at the locus of the dent or chamfer (outer recess #24) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the dent or chamfer is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 13, Krotsch teaches wherein the tip profile (22/24) includes a convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) in the distal end surface adjacent to the dent or chamfer (outer recess #24), such that the width of the radial stator-rotor airgap is smaller at the locus of the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) than elsewhere along the distal end surface.  
	With respect to Claim 14, Krotsch teaches wherein the width of the radial stator-rotor airgap (18) at the locus of the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) is less than the size of the stator-rotor airgap elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of the size of the stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With respect to Claim 15, Krotsch teaches wherein the tip profile (22/24) includes a concave region (Figure 7, defined by outermost of recesses 24, nearest slot opening #8a in the view of Figure 7) in a distal end surface (defined by end surface of pole shoe #10 beginning outside of the locus of inner recess #24) of the corresponding tooth tip (10a) proximate the respective slot opening (8a) and adjacent the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7), such that a width of the radial stator-rotor airgap (18) between the stator (2) and the rotor (4) is larger at a locus of the concave region (outer recess #24) than elsewhere along the distal end surface.  
	With respect to Claim 16, Krotsch teaches wherein the width of the radial stator-rotor airgap (18) at the locus of the concave region (outer recess #24) is an unspecified, but obvious percentage larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap (18) at the locus of the convex region (defined by convex region formed between inner and outer recesses #24 in Figure 7) is less than the size of the stator-rotor airgap elsewhere along the distal end surface by an unspecified, but obvious percentage.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the width of the radial stator-rotor airgap at the locus of the concave region is at least 15-percent larger than the width of the radial stator-rotor airgap elsewhere along the distal end surface, and wherein the width of the radial stator-rotor airgap at the locus of the convex region is less than 85-percent of the size of the stator-rotor airgap elsewhere along the distal end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


	With respect to Claim 17, Krotsch teaches wherein the stator (2) surrounds the rotor (4) (Col. 4, Lines 6-11).  
	With respect to Claim 18, Hao teaches wherein the rotor (14, when combined) is coupled to a driven member (336/330) of a motor vehicle (302) (0068]).
	With respect to Claim 19, Hao teaches wherein the driven member is a drive axle (336) and drive wheels (330) of a motor vehicle (302) (0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to electric machine with stator tooth top profile for reducing winding-based power losses are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837